Exhibit 10.17

 

CONSENT AND SECOND AMENDMENT TO

CREDIT AGREEMENT

 

This CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
effective as of August 8, 2008 by and among HARRY AND DAVID, an Oregon
corporation (as successor by merger to Harry & David Operations Corp., a
Delaware corporation) (“Borrower”), the Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement referenced below), the Lenders signatory hereto, UBS AG,
STAMFORD BRANCH, as administrative collateral agent and as administrative agent
(in its capacity as administrative agent, the “Administrative Agent”) for the
Lenders, and GMAC Commercial Finance LLC, as collateral agent (the “Collateral
Agent”) for the Secured Parties and Issuing Bank.

 

RECITALS

 

WHEREAS, Borrower, Guarantors, the Administrative Agent, the Collateral Agent,
the other Agents and the Lenders entered into that certain Credit Agreement
dated as of March 20, 2006 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Administrative Agent and Lenders consent to
Borrower’s acquisition (the “Transaction”) of the Acquired Assets (as defined in
and pursuant to the terms and conditions set forth in the Asset Purchase
Agreement by and between Harry and David and Cushman Fruit Company attached
hereto as Exhibit A (together with any documents and agreements related thereto,
the “Transaction Documents”); and

 

WHEREAS, Borrower has requested that Agents and the Lenders amend certain
provisions of the Credit Agreement, all upon the terms and subject to the
conditions as herein set forth;

 

NOW THEREFORE, in consideration of the foregoing recitals and mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Agents, the Lenders signatory
hereto, Borrower and the other Loan Parties agree as follows:

 

Section 1. Amendments. Subject to the satisfaction of the conditions to
effectiveness as such in Section 3 herein, the Credit Agreement is hereby
amended as follows:

 

(a) Section 11.04 is hereby amended by adding the following as a new subsection
(h) thereto:

 

“(h) Notwithstanding any provision to the contrary, any Lender (an “Assigning
Lender”) may assign to one or more of its Affiliates that is a special purpose
funding vehicle (each, an “SPV”) all or any portion of its funded Loans (without
the corresponding Commitment), without the consent of any Person or the payment
of a fee, by execution of a written assignment agreement in a form agreed to by
such Assigning Lender and such SPV, and may grant any such SPV the option, in
such SPV’s sole discretion, to provide the Borrower all or any part of any Loans
that such Assigning



--------------------------------------------------------------------------------

Lender would otherwise be obligated to make pursuant to this Agreement. After
notice to the Administrative Agent of such assignment as set forth below, such
SPVs shall have all the rights which a Lender making or holding such Loans would
have under this Agreement, but no obligations. The Assigning Lender shall remain
liable for all its original obligations under this Agreement, including its
Commitment (although such Commitment shall be reduced by the principal amount of
any Loans held by an SPV). Notwithstanding such assignment, the Administrative
Agent and Borrower may deliver notices to the Assigning Lender (as agent for the
SPV) and not separately to the SPV unless the Administrative Agent and Borrower
are requested in writing by the SPV (or its agent) to deliver such notices
separately to it. The Borrower shall, at the request of any Assigning Lender,
execute and deliver to such Person as such Assigning Lender may designate, a
Note in the amount of such Assigning Lender’s original Note to evidence the
Loans of such Assigning Lender and related SPV. The Assigning Lender shall
provide the Administrative Agent with written notice of any such assignment
promptly after the occurrence thereof.”

 

(b) Section 11.12 is hereby amended by adding the following provision at the end
thereof:

 

“The confidentiality provisions contained in this Agreement shall not prohibit
disclosures to any trustee, administrator, collateral manager, servicer, backup
servicer, lender, rating agency or secured party of any SPV in connection with
the evaluation, administration, servicing of, or the reporting on, the assets or
securitization activities of such SPV (it being understood, however, that any
such Persons to whom such disclosure is made will be informed of the
confidential nature of any Information so disclosed and instructed to keep such
Information confidential pursuant to the terms hereof).”

 

Section 2. Consent and Waiver. Subject to the satisfaction of the conditions to
effectiveness set forth in Section 3 herein, the Administrative Agent and the
Lenders whose signatures appear below consent to the consummation of the
Transaction pursuant to and in accordance with the terms and conditions set
forth in the Transaction Documents and in connection with such consent and
solely with respect to the Transaction hereby waive (a) the condition set forth
in clause (vii) of the definition of Permitted Acquisition in the Credit
Agreement requiring delivery of an Officer’s Certificate at least ten
(10) Business Days prior to the proposed date of such acquisition and (b) the
condition set forth in clause (viii) of the definition of Permitted Acquisition
in the Credit Agreement to the extent that the Acquisition Consideration paid
for all Permitted Acquisitions since the Closing Date through the date of the
consummation of the Transaction (including in connection with the Transaction)
exceeds $30,000,000.

 

Section 3. Conditions to Effectiveness. This Amendment shall be effective upon
satisfaction of the following conditions precedent:

 

(a) This Amendment shall have been executed and delivered by the Agents party
hereto, the Lenders comprising the Required Lenders and each of the Loan Parties
(and the Required Lenders so executing this Amendment hereby authorize and
direct each of the Agents to so execute and deliver this Amendment).

 

2



--------------------------------------------------------------------------------

(b) The representations and warranties contained herein shall be true and
correct in all respects, and, after giving effect to this Amendment, no Event of
Default or Default shall exist on the date hereof.

 

(c) The Administrative Agent shall have received final copies of the Transaction
Documents in form and substance satisfactory to Administrative Agent.

 

Section 4. Representations and Warranties of Loan Parties.

 

(a) The execution, delivery and performance by each Loan Party of this Amendment
has been duly authorized by all necessary corporate action and this Amendment is
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as the enforcement thereof
may be subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

 

(b) Each of the representations and warranties of the Loan Parties contained in
the Credit Agreement is true and correct in all material respects on and as of
the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date; and

 

(c) Neither the execution, delivery and performance of this Amendment by each
Loan Party nor the consummation of the transactions contemplated hereby does or
will contravene, result in a breach of, or violate (i) any provision of such
Loan Party’s certificate or articles of incorporation or bylaws, (iii) any law
or regulation, or any order or decree of any court or government
instrumentality, in each case, applicable to any Loan Party or its assets, or
(iii) any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Loan Party or any of its Subsidiaries is a party or by
which such Loan Party or any of its Subsidiaries or any of their property is
bound, except in any such case to the extent such conflict or breach has been
waived by a written waiver document, a copy of which has been delivered to the
Agents on or before the date hereof.

 

Section 5. Reference to and Effect upon the Credit Agreement.

 

(a) Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed, including, without limitation each Guarantor’s guarantee set forth in
Article VII of the Credit Agreement.

 

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute an
amendment of any provision of the Credit Agreement or any other Loan Document,
except as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.

 

3



--------------------------------------------------------------------------------

(c) Each Loan Party acknowledges and agrees that the execution and delivery by
Agents party hereto and Required Lenders of this Amendment shall not be deemed
(i) to create a course of dealing or otherwise obligate any Agent or any Lender
to forbear, waive, consent or execute similar amendments under the same or
similar circumstances in the future, or (ii) to amend, relinquish or impair any
right of any Agent or any Lender to receive any indemnity or similar payment
from any Person or entity as a result of any matter arising from or relating to
this Amendment.

 

(d) Each Loan Party affirms and acknowledges that this Amendment constitutes a
Loan Document under the Credit Agreement and any reference to the Loan Documents
under the Credit Agreement contained in any notice, request, certificate or
other document executed concurrently with or after the execution and delivery of
this Amendment shall be deemed to include this Amendment unless the context
shall otherwise specify.

 

Section 6. Costs and Expenses. As provided in Section 11.03 of the Credit
Agreement, Borrower agrees to reimburse Agents for all reasonable out-of-pocket
fees, costs and expenses, including the fees, costs and expenses of counsel or
other advisors for advice, assistance, or other representation in connection
with this Amendment.

 

Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

 

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
the signatory is executing) the same with the same force and effect as if such
facsimile signature page were an original thereof, and such party shall promptly
follow its facsimile signature page by delivery of a hard copy original.

 

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

HARRY AND DAVID

By:

  /s/ James A. Bell

Name: James A. Bell

Title: Senior Vice President, Finance

 

HARRY & DAVID HOLDINGS, INC.

By:

  /s/ James A. Bell

Name: James A. Bell

Title: Senior Vice President, Finance

 

BEAR CREEK ORCHARDS, INC.

By:

  /s/ James A. Bell

Name: James A. Bell

Title: Senior Vice President, Finance

 

BEAR CREEK OPERATIONS, INC.

By:

  /s/ James A. Bell

Name: James A. Bell

Title: Senior Vice President, Finance

 

[Signature Page to Consent and Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC,

as a Lender and Collateral Agent

By:

  /s/ Joseph Skaferowsky

Name: Joseph Skaferowsky

Title:   Director

 

[Signature Page to Consent and Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender,

Administrative Agent and Administrative Collateral

Agent

By:

  /s/ Richard L. Tavrow

Name:

  Richard L. Tavrow

Title:

  Director

By:

  /s/ David B. Julie

Name:

  David B. Julie

Title:

  Director

UBS LOAN FINANCE LLC, as a Lender and

Swingline Lender

By:

  /s/ Richard L. Tavrow

Name:

  Richard L. Tavrow

Title:

  Director

By:

  /s/ David B. Julie

Name:

  David B. Julie

Title:

  Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Consent and Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender

By:

  /s/ Adam Gelfend

Name:

  Adam Gelfend

Title:

  Senior Vice President  

ISRAEL DISCOUNT BANK OF NEW YORK,

as a Lender

By:

  /s/ Virginia J. Pulverenti

Name:

  Virginia J. Pulverenti

Title:

  Senior Vice President

By:

  /s/ Paul P. Neydavood

Name:

  Paul P. Neydavood

Title:

  Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Consent and Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

[ASSET PURCHASE AGREEMENT]

 

 

 

Exhibit A-1